 
EMPLOYMENT AGREEMENT
 
          THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into
this 6th day of February, 2007, by and between TheRetirementSolution.com, Inc.,
a Nevada Corporation, (the “Company"), , and William C. Kosoff, (the
"Employee").
 
         WHEREAS, the Company desires to employ Employee, and Employee desires
to be employed by the Company; and
 
         WHEREAS, the Company and the Employee wish to memorialize their
understanding through this Agreement;
 
         NOW, THEREFORE, in consideration of the mutual covenants and promises
herein contained, the parties hereby agree as follows:
 
1.     Duties and Responsibilities
 
        During the term of this Agreement, Employee will be employed by the
Company to serve as President, and other offices as required such as Secretary
and Treasurer of the Corporation. In addition Employee will serve as interim CFO
until such time that a full time financially certified individual can be
recruited to fill the CFO post. The Employee will devote such amount of business
time, on a full-time basis, to the conduct of the business of the Company as may
be reasonably required to effectively discharge Employee's duties under this
Agreement and will perform those duties and have such authority and powers as
are customarily associated with this position. In addition the Employee remains
a duly elected Director of the Corporation The duties, responsibilities, and
term of the Employee as a Director are not covered specifically by this
agreement, but rather through the Articles of Incorporation and the By-laws of
the Corporation. The parties hereto acknowledge and agree that the Employee’s
position as President, Secretary, Treasurer, and interim CFO is separate and
distinct from the Employee’s position as a member of the Company’s Board of
Directors.
 
2.     Term of Employment
 
         2.1      Basic Term    
 
        This Agreement shall commence on February 6, 2007 and continue for a
period of two (2) years, wherein it shall expire. This Agreement shall
automatically renew for a period of two (2) years upon the expiration on the
second anniversary of this Agreement unless either party informs the other party
in writing, ninety (90) days prior to the second anniversary of this Agreement,
of that party’s desire to terminate the Agreement on the second anniversary. The
Agreement shall continue to renew every second year until terminated pursuant to
this Agreement.
 
         2.2      Termination for Willful Misconduct    
 
        Termination for Willful Misconduct may be effected by Company at any
time during the term of this Agreement and shall be effected by written
notification by the Company to Employee. Such written notification shall
specifically state the willful misconduct that is the grounds for the Employee’s
termination. Upon Termination for Willful Misconduct, Employee is to be
immediately paid all accrued salary, incentive compensation to the extent
earned, vested deferred compensation (other than pension plan or profit sharing
plan benefits, which will be paid in accordance with the applicable plan), and
accrued vacation pay, all to the date of termination, and Employee will not be
paid any severance compensation. Employee shall be entitled to any additional
benefits, including but not limited to COBRA, as required by applicable law.
 
        "Termination for Willful Misconduct" means termination by Company of
Employee's employment due to (i) Employee's willful dishonesty towards, fraud
upon, or deliberate injury or attempted injury to, the Company; (ii) Employee's
material breach of this Agreement; or (iii) Employee's gross negligence or
intentional misconduct with respect to the performance of Employee's duties
under this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
         2.3      Termination Other Than for Willful Misconduct    
 
        Notwithstanding anything else in this Agreement, Company may terminate
this Agreement for any reason or no reason, at any time upon giving written
notice to Employee of such termination. Upon termination pursuant to this
section 2.3, Employee will immediately be paid all salary that Employee is due
for the remaining term of the Agreement, all incentive compensation due to the
Employee, severance compensation as provided in Section 4, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay,
all to the date of termination. Employee shall be entitled to any additional
benefits, including but not limited to COBRA, as required by applicable law.
 
         2.4      Termination Due to Disability    
 
        In the event that, during the term of this Agreement, Employee should,
in the reasonable judgment of the Board of Directors, fail to perform Employee's
duties under this Agreement because of illness or physical or mental incapacity
("Disability"), and such Disability continues for a period of more than three
(3) consecutive months, Company will have the right to terminate Employee's
employment under this Agreement by written notification to Employee and payment
to Employee of all salary that Employee is due to the date of termination plus
one additional year’s Base Salary, all incentive compensation, severance
compensation as provided in Section 4, vested deferred compensation (other than
pension plan or profit sharing plan benefits, which will be paid in accordance
with the applicable plan), and all accrued vacation pay, all to the date of
termination. Employee shall be entitled to any additional benefits, including
but not limited to COBRA, as required by applicable law.
 
         2.5      Death    
 
        In the event of Employee's death during the term of this Agreement,
Employee's employment is to be deemed to have terminated as of the expiration
date of this Agreement, and Company will pay to Employee's estate the Employee’s
all salary that Employee is due to the date of termination plus one additional
year’s Base Salary, incentive compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay
to the date of termination.
 
         2.6      Voluntary Termination    
 
         Notwithstanding anything else in this Agreement, Employee may terminate
this Agreement for any reason or no reason, at any time upon giving written
notice to Company, respectively, of such termination. In the event that the
Employee terminates this Agreement, the Employee shall provide the Company with
thirty (30) days written notice, and the Company will immediately pay to
Employee all accrued salary, all incentive compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits, which will be paid in accordance with the applicable plan), and
accrued vacation pay, all to the date of termination, but Employee will not be
paid any severance compensation.
 
        Voluntary termination means termination by the Employee of the
Employee's employment with Company, except by reason of death or disability.
 
3.     Salary, Benefits and Other Compensation
 
         3.1      Base Salary
 
         The Employee shall be paid a minimum "Base Salary," payable bi-weekly.
The Base Salary payable to Employee under this Section will initially be One
Hundred Fifty Thousand Dollars ($150,000.00) annually. The Base Salary shall be
adjusted each subsequent year, as determined by the Company’s Compensation
Committee, in accordance with the salaries found for positions of the same
nature, scope, and level of responsibility as the Employee’s and in similar
industries to that of the Company. In no case shall the Base Salary be
decreased.

 
 

--------------------------------------------------------------------------------

 

 
         3.2      Incentive Bonus Plans    
 
        During the term of his employment under this Agreement, the Employee
will be eligible to participate in all bonus and incentive plans established by
the Board and the Compensation Committee. Employee will be provided with a
description of said bonus and incentive plans separately from this Agreement.
The Employee shall also be entitled to a bonus of Forty-Five Thousand Dollars
($45,000.00) when the Company achieves Ten Thousand (10,000) subscribers at the
Company’s lowest price point of $60.00 per month or $600.00 per year. The
Employee shall be entitled to an additional bonus of Forty-Five Thousand Dollars
($45,000.00) when the Company’s monthly revenues (as determined in accordance
with Generally Accepted Accounting Principles) are equal to One Million Dollars
($1,000,000.00) or more. The Company’s Compensation Committee will examine the
Employee’s performance on at least an annual basis, to determine if the Employee
is meeting the objectives provided by the Company under this Agreement. If the
Compensation Committee determines that the Employee is meeting the requirements
of this Agreement, the Employee shall be entitled to a bonus on each anniversary
of this Agreement between fifty percent (50%) and one-hundred percent (100%) of
the Employee’s Base Salary.
 
         3.3      Benefit Plan    
 
The Employee will be entitled to participate in or become a participant in the
Company’s health insurance plan, pension benefit or profit sharing plan, or any
other similar plan maintained by the Company for which the Executive is
eligible, subject to the terms and conditions of such plans. On termination of
the Employee for any reason or no reason, the Employee will retain all of
Employee's rights to benefits that have vested under such plan, subject to
federal and state laws. The Employee shall be entitled to three (3) weeks of
paid vacation for each calendar year. If there is any employee benefit plan that
is not currently provided by the Company, the Employee shall be entitled,
without more, to participate in such plan as they are instituted by the Company.
 
         3.4      Withholding of Taxes    
 
        The Employee’s Base Salary, bonus, and benefits shall be subject to
applicable tax withholding, in accordance with applicable law.
 
         3.5  Equity Position
 
         Employee shall be entitled to receive ownership shares in the Company
per the Company's Qualified Stock Option Plan of up to One and One Half Million
(1,500,000) shares. Until such time as the Company files and completes a
registration statement the shares underlying the options will be restricted.
Once the registration is effective all of the shares in the plan will be
registered and thus unrestricted. The Employee shall be entitled at the time of
execution of this Agreement to Five Hundred Thousand (500,000) Options to
purchase Shares. The purchase price of the options shall be the closing price of
the Company’s shares on the date of execution of the Agreement by the Employee.
The Employee shall be entitled to an additional Five Hundred Thousand (500,000)
options to purchase shares on the First anniversary of this agreement, and then
the Employee shall be entitled to an additional Five Hundred Thousand (500,000)
options to purchase shares on the Second anniversary of this Agreement.
 
         Severance Compensation
 
         If Employee's employment is terminated for any reason or no reason,
except a Termination Other Than for Willful Misconduct, as defined above,
Employee will be paid the remaining balance of the term of this Agreement as
severance pay, incentive compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay,
all to the date of termination.

 
 

--------------------------------------------------------------------------------

 
 
5.     Confidentiality and Non-competition and Assignment of Inventions.
 
        The employee agrees to sign and execute the Company’s standard
confidentiality agreement.
 
6.     Miscellaneous
 
         6.1      Entire Agreement; Modification    
 
        Except as otherwise provided in the Agreement, this Agreement represents
the entire understanding among the parties with respect to the subject matter of
this Agreement, and this Agreement supersedes any and all prior understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to Employee from Company. All modifications to
the Agreement must be in writing and signed by the party against whom
enforcement of such modification is sought.
 
         6.2      Governing Law    
 
        This Agreement is to be governed by and construed in accordance with the
laws of the State of New Jersey applicable to employment contracts entered into.
 
         6.3      Survival of Company's Obligations    
 
        This Agreement will be binding on, and inure to the benefit of, the
executors, administrators, heirs, successors, and assigns of the parties.
 
         6.4      Enforcement    
 
        If any portion of this Agreement is determined to be invalid or
unenforceable, that portion of this Agreement will be adjusted, rather than
voided, to achieve the intent of the parties under this Agreement. The remaining
portions of the Agreement shall remain in full force and effect.
 
6.5    Notices
 
Any notice or other communication by one party to the other shall be in writing
and shall be given, and be deemed to have been given, if either hand-delivered
or mailed, postage prepaid, certified mail (return receipt requested), or sent
by an overnight courier service, addressed as follows:
 

 
To the Company:
TheRetirementSolution.com, Inc.

337 North Marwood Avenue
Fullerton, California 92832
 

 
To the Employee:
William C. Kosoff

337 North Marwood Avenue
Fullerton, California 92832




Any party may change the address for notice by notifying the other party, in
writing, of the new address.
 
 
[SIGNATURES ARE ON THE FOLLOWING PAGE.]

 
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 
         IN WITNESS WHEREOF , the parties hereto have executed this Agreement as
of the day and year first above written.





   
COMPANY:
     
Date: February 6, 2007                                               .
 
 
TheRetirementSolution.com, Inc.
 
 
 
By:
 
/s/ Nicholas S. Maturo
 
Nicholas S. Maturo, Chairman
 
 
Date: February 6, 2007                                               .
 
 
.
 
 
 
 
By:
 
/s/ Lou Sagar
 
Lou Sagar, Director
 
 
 
Date: February 6, 2007                                               .
 
 
 
 
EMPLOYEE:
 
 
 
 
By:
 
/s/ William C. Kosoff
 
William C. Kosoff

 
 
 

--------------------------------------------------------------------------------

 
 